UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
UNITED STATES OF AMERICA,                      )
                                               )
               v.                              )       No. 1:16-cr-00154 (KBJ)
                                               )
LUZ IRENE FAJARDO CAMPOS,                      )
                                               )
               Defendant.                      )
                                               )


                                 MEMORANDUM OPINION

       Defendant Luz Irene Fajardo Campos (“Fajardo Campos” or “Defendant”), who

resided in Mexico until the time of her arrest in this matter, has been charged with one

count of conspiring to distribute cocaine, methamphetamine, and marijuana, knowing

that those drugs would be imported into the United States, in violation of 21 U.S.C.

§§ 959(a), 960(b) and 963. This indictment was the result of a long-term investigation

that the Drug Enforcement Administration (“DEA”) had conducted regarding Fajardo

Campos’s alleged drug trafficking activities and connections to a notorious drug

trafficking organization. As part of that investigation, on April 24, 2013, the

government submitted an application to the United States District Court for the District

of Arizona pursuant to Title III of the Omnibus Crime Control and Safe Streets Act of

1968, Pub. L. No. 90–351, 82 Stat. 197, 211–25 (codified as amended at 18 U.S.C. §§

2510–2522) (“Title III”), seeking authorization to intercept Fajardo Campos’s

electronic communications to and from her BlackBerry cellular telephones. 1 The


1
  For the purpose of Title III, “electronic communications” are non-voice communications that are
made over cellular phone or other networks, and include things such as e-mail, text messages, and
Blackberry Messenger messages. See 18 U.S.C. § 2510(12).
federal district court in Arizona approved the government’s application, and that court

subsequently granted both extensions to the requested wiretap period and additional

wiretap authorizations, such that the surveillance of Fajardo Campos’s electronic

communications extended over nearly 29 months.

        Before this Court at present is Fajardo Campos’s motion to suppress the

electronic communications that the government intercepted as a result of the Arizona

federal court’s orders. (See Def.’s Mot. to Suppress Intercepted Elec. Commc’ns

(“Def.’s Mot.”), ECF No. 33.) Fajardo Campos argues that the interceptions of her

communications should be suppressed for three independent reasons. First, she

maintains that the government’s applications did not establish that intercepting her

electronic communications was “necessary” within the meaning of Title III. (See id. at

14–20.) 2 Second, she argues that the interceptions took place at BlackBerry’s servers in

Texas, and therefore the Arizona federal court lacked territorial jurisdiction to issue the

surveillance orders. (See id. at 20–24.) Third, and finally, Fajardo Campos insists that

the interceptions of her communications violated her Fourth Amendment rights because

the government’s applications did not sufficiently specify the communications that the

government was seeking to intercept. (See Def.’s Reply in Supp. of Mot. to Suppress

(“Def.’s Reply”), ECF No. 38, at 13–14.)

        For the reasons explained below, this Court has concluded that Fajardo Campos’s

motion to suppress must be DENIED. In short, this Court has determined that the

government has shown that traditional law enforcements methods were insufficient to

elucidate the entire scope of the alleged drug trafficking conspiracy—which satisfies


2
 Page-number citations to the documents that the parties have filed refer to the page numbers that the
Court’s electronic filing system automatically assigns.


                                                   2
Title III’s necessity requirement—and that the federal court in Arizona had Title III

“listening post” jurisdiction to authorize surveillance of Fajardo Campos’s Blackberry

messages. This Court also finds that the government’s surveillance applications were

sufficiently specific to satisfy the strictures of the Fourth Amendment. A separate

Order consistent with this Memorandum Opinion will follow.


I.     BACKGROUND

       A.      The Underlying Facts 3

       In January of 2012, the DEA coordinated with the Federal Bureau of

Investigation and the Internal Revenue Service to launch an investigation into a drug

trafficking organization (“DTO”) that was operating in Mexico and in Tucson, Arizona,

among other places. (See Aff. in Supp. of Application to Intercept Elec. Commc’ns

(“Apr. 2013 Aff.”), ECF No. 37-2 ¶ 12.) According to investigators, “a leader of the

Sinaloa Cartel[] ha[d] placed [Fajardo Campos] in charge of [this] DTO [which]

operate[d] from Hermosillo, Sonora, Mexico, to southern Arizona and other places in

the United States.” (Id. ¶ 13.) DEA agents utilized a variety of techniques to

investigate the illegal organization—e.g., they worked with confidential sources (see id.

¶ 14), conducted pen register surveillance of Fajardo Campos’s phone line (see id.

¶¶ 24–29), physically surveilled her associates when those associates visited the United

States (see id. ¶ 37), obtained a search warrant for an e-mail account she used (see id.

¶ 42), and secured authorization to place a geo-tracking device on an airplane that they

believed she used to traffic narcotics (see id. ¶ 43). The Mexican government was




3
  This summary of facts regarding the government’s surveillance applications and methods are drawn
from the various memoranda that the parties have filed, and the exhibits thereto.


                                                 3
contemporaneously investigating Fajardo Campos’s alleged drug trafficking activities,

and shared some of its information with the DEA (see id. ¶ 38), including certain

transcripts of telephone calls recorded pursuant to a wiretap that a Mexican court had

authorized and information regarding Mexico’s surveillance of her (see id. ¶ 50).

Nevertheless, according to the government, these methods were ineffective to reveal the

entirety of the DTO’s membership and its operating methods and current activities,

primarily because Fajardo Campos’s inner circle was believed to be composed of family

members, close friends, and long-standing associates (see id. ¶ 32), and because her

associates, who primarily operated in Mexico, were part of a violent cartel that had

influence on Mexican government officials (see, e.g., id. ¶¶ 33, 36, 42). For these same

reasons, the government also believed that other techniques that it had in its own

investigative toolkit—such as search warrants, trash pulls, or undercover officers—

likewise would be ineffective or prohibitively dangerous. (See id. ¶¶ 33, 39–40, 46–

48.)

       Consequently, on April 24, 2013, government investigators requested

authorization from the federal district court for the District of Arizona to intercept

electronic communications (i.e., text messages, emails, BlackBerry Messenger

messages, and the like) that were made from a particular BlackBerry device that Fajardo

Campos was using (referred to in the application as “Target Device #1”). (See

Application for Interception of Elec. Commc’ns (“Apr. 2013 Appl.”), ECF No. 37-2 at

17–25.) In this application and the attached affidavit, the government detailed its

investigative efforts to date and explained why it believed it needed to supplement these

efforts with electronic surveillance. (See generally id.; Apr. 2013 Aff.) In addition, it




                                             4
provided technical details about how the interceptions would occur; specifically, the

government explained that Fajardo Campos’s communications would be “captured

through RIM/Blackberry Corporation’s server located in Texas[,]” and then

automatically sent to a DEA server in Virginia. (Apr. 2013 Aff. ¶ 10(a).) From there,

the communications would be “automatically forward[ed] . . . to specialized equipment

located at the DEA Tucson, Arizona Division, where the messages are first received and

reviewed by law enforcement agents and/or foreign language interpreters under law

enforcement supervision.” (Id.; see also id. ¶ 10(d) (explaining that “[a]ll monitoring

of the interceptions over the TARGET DEVICES will be performed in Tucson,

Arizona”).) The government further represented that agents reviewing the intercepted

communications would employ “minimization” procedures, and that communications

that were not relevant to the investigation would not be shared with the investigative

team. (See id. ¶¶ 52–53.)

       On April 24, 2013, based on representations that the communications would

“first be heard and minimized” in the District of Arizona (Order Authorizing

Interception of Elec. Commc’ns, ECF No. 37-2, at 5), and upon finding that “normal

investigative procedures have been tried and have failed, reasonably appear to be

unlikely to succeed if tried, or are too dangerous to employ,” (id. at 4), the Arizona

federal district court issued an order granting the Title III wiretap application and

authorizing the interceptions of Target Device #1 for a period of no more than 30 days

(see id. at 5). This same court granted two extensions of the surveillance thereafter (see

Def.’s Mot. at 6–7), and then, on July 29, 2013, that court also approved the

government’s request to monitor a different BlackBerry device—Target Device #7—




                                             5
that government investigators believed Fajardo Campos was using in lieu of the Target

Device #1 (see id. at 7).

       The government requested and received eight extensions of the court’s

authorization to intercept communications over Target Device #7 before seeking

approval to intercept communications over Target Device #17, which the government

believed Fajardo Campos began using in lieu of Target Device #7. (See id. at 7–9.)

The court granted and extended this approval six times (see id. at 9), and the

government then requested and received authorization to resume interceptions of Target

Device #7; the court subsequently extended that authorization ten times as well (see id.

at 11–13). Then, on August 3, 2015, the Arizona federal court authorized the

government to intercept communications over a fourth BlackBerry device that it

believed Fajardo Campos was using—Target device #60. Finally, on September 2,

2015, the government ceased all interceptions of Fajardo Campos’s devices. (See

Gov’t’s Resp. to Def.’s Mot. (“Gov’t Opp’n”), ECF No. 36, at 3.)

       In each of the Title III wiretap applications that were submitted to the federal

court in Arizona, the government detailed the progress of its investigation and averred

that continuing interceptions were necessary in order to determine the full scope of the

DTO. (See, e.g., Aff. in Supp. of Application to Intercept Elec. Commc’ns (“Aug. 2015

Aff.”), ECF No. 37-3, at 54–241, ¶¶ 70–202 (detailing results of alternative

investigative techniques).)

       B.     The Current Proceedings

       On August 30, 2016, a federal grand jury in the District of Columbia returned an

indictment charging Fajardo Campos with one count of conspiring to manufacture and

distribute five kilograms or more of cocaine, 500 grams or more of methamphetamine,


                                             6
and 1,000 kilograms of marijuana for importation into the United States in violation of

21 U.S.C. §§ 959(a), 960(b) and 963. (See Indictment, ECF No. 1.) Fajardo Campos

filed the instant motion to suppress the wiretap evidence on August 30, 2018. (See

Def.’s Mot.) 4

        As noted above, in her suppression motion Fajardo Campos asserts that the

government’s applications did not establish that intercepting her electronic

communications was “necessary” within the meaning of Title III, because other less

intrusive means of gathering evidence were available to law enforcement officers (who

were in fact using such alternative methods with success). (See id. at 14–20.) In

addition, she argues that the Arizona federal court lacked territorial jurisdiction to issue

the Title III surveillance orders because the interception occurred at Blackberry’s

servers in Texas, when her messages were first copied and then forwarded to

government servers, and not in Arizona, where law enforcement officers first reviewed

the contents of the messages. (See Def.’s Mot. at 20–24 (citing 18 U.S.C. § 2518(3)).)

        The government opposes Fajardo Campos’s motion, arguing that the electronic

surveillance was “necessary” under governing D.C. Circuit precedent because

traditional investigative techniques were insufficient to reveal the entire scope of the

conspiracy. (See Gov’t Opp’n at 6.) The government further maintains that because

law enforcement officers first read the intercepted messages in Arizona, the Arizona

court had territorial jurisdiction to authorize the interceptions under Title III (id. at 22–

27), and that even if it did not, there is no statutory basis under Title III to suppress

these materials (see id. at 17–21). In response to these arguments, Fajardo Campos


4
 The indictment was sealed at the time that the grand jury issued it; the Court unsealed it on January
12, 2018. (See Minute Entry of January 12, 2018, unsealing indictment.)


                                                   7
makes her third and final contention: that the wiretaps should be suppressed for the

independent reason that the interceptions of her communications violated her Fourth

Amendment rights because the government’s applications contained insufficient details

as to the time, place, and nature of the interceptions for which it sought authorization.

(See Def.’s Reply in Supp. of Mot. to Suppress (“Def.’s Reply”), ECF No. 38, at 13–

14.)

       The Court heard oral argument on Fajardo Campos’s suppression motion on

October 11, 2018. After the hearing, the Court ordered supplemental briefing on the

standard of review, and instructed the government to submit to the Court “all of the

extension authorizations” for the interceptions at issue. (Order, ECF No. 41.)


II.    LEGAL STANDARDS

       A.     Interception Of Electronic Communications Under Title III

       Title III lays out a detailed procedure for law enforcement officers to follow in

order to obtain court authorization for the interception of wire, oral, or electronic

communications, which is otherwise a felony and subject to civil penalties. See 18

U.S.C. §§ 2511, 2520. Title III defines an “intercept” as the “aural or other acquisition

of the contents of any . . . communication[,]” id. § 2510(4), and a federal judge has

jurisdiction to authorize the “interception” of communications “within the territorial

jurisdiction of the court in which the judge is sitting[,]” id. § 2518(3). Among other

things, an application for a wiretap must lay out “the facts and circumstances relied

upon by the applicant, to justify his belief that an order should be issued,” id.

§ 2518(1)(b), and “a full and complete statement as to whether or not other




                                             8
investigative procedures have been tried and failed or why they reasonably appear to be

unlikely to succeed if tried or to be too dangerous[,]” id. § 2518(c).

       “[B]efore issuing the ex parte wiretap order, as requested or modified, a judge

must make certain determinations based on the facts submitted by the applicant,

including that the wiretap is necessary to the investigation, and that there exists

probable cause to believe that the phone to be tapped is or will soon be used in

connection with particular enumerated criminal offenses.” United States v. Scurry, 821

F.3d 1, 7 (D.C. Cir. 2016) (internal citations omitted). With respect to the “necessity”

for surveillance in particular, a Title III authorization order must include a finding that

“normal investigative procedures have been tried and have failed or reasonably appear

to be unlikely to succeed if tried or to be too dangerous[.]” 18 U.S.C. § 2518(3)(c).

And, notably, when deciding a motion to suppress, “[a] district court gives deference to

the authorizing judge’s necessity determination.” United States v. Glover, 681 F.3d

411, 419–20 (D.C. Cir. 2012), aff’g sub nom.; see also United States v. Suggs, 531 F.

Supp. 2d 13, 18 (D.D.C. 2008) (reviewing issuing judge’s findings regarding necessity

for the wiretap for abuse of discretion); United States v. Eiland, 398 F. Supp. 2d 160,

173 (D.D.C. 2005) (explaining that “[a]n issuing judge’s finding of necessity is

reviewed for abuse of discretion), aff’d, 738 F.3d 338 (D.C. Cir. 2013).

       B.     The Fourth Amendment’s Particularity Requirement

       The Fourth Amendment not only commands that a warrant issue only “upon

probable cause, supported by Oath or affirmation,” but also requires that any such

warrant “particularly describ[e] the place to be searched, and the persons or things to be

seized.” Berger v. New York, 388 U.S. 41, 55 (1967) (quoting U.S. Const. amend. IV).

“In the wiretap context, those requirements are satisfied by identification of the


                                             9
telephone line to be tapped and the particular conversations to be seized.” United

States v. Donovan, 429 U.S. 413, 427 n.15 (1977); see, e.g., United States v. Savoy, 883

F. Supp. 2d 101, 118 (D.D.C. 2012) (upholding wiretap application that identified the

target cell phone number, suspected user, and likely communications, among other

information), rev’d in part on other grounds sub nom. Scurry, 821 F.3d at 5. When a

district court reviews an issuing judge’s determination that a wiretap request is

sufficiently particular with respect to the line to be tapped and the conversations to be

seized, it appears that the reviewing judge evaluates the particularity issue de novo.

See United States v. Gaines, 639 F.3d 423, 432 (8th Cir. 2011) (affirming district

court’s de novo review of issuing court’s particularity finding). 5


III.    ANALYSIS

        This Court has reviewed the briefs that the parties have filed, and has also

considered the materials that the government submitted to the Arizona federal district

court in connection with its requests to surveil Fajardo Campos’s electronic

communications. As explained below, this Court has determined that Fajardo Campos

has not presented any legal basis for suppression of the results of this surveillance.

Specifically, this Court finds that the Arizona federal court did not abuse its discretion

in finding that the wiretap was necessary under Title III, and that the Arizona court had


5
  A district court reviewing a motion to suppress evidence obtained through a Title III wiretap on
Fourth Amendment grounds may well review the issuing court’s particularity determination under a
different standard than it reviews the issuing court’s probable cause determination. See United States
v. Fannin, 817 F.2d 1379, 1381 (9th Cir. 1987) (describing differing standards of review for probable
cause (substantial basis) and particularity (de novo)); see also United States v. Holland, 41 F. Supp. 3d
82, 97 (D.D.C. 2014) (noting that, when reviewing the issuing court’s probable cause determination,
“[i]t is the duty of [the district court] to ensure that the judge issuing the wiretap order had a substantial
basis for concluding that probable cause existed” (internal quotation marks and alterations omitted)
(quoting Illinois v. Gates, 462 U.S. 213, 238–39 (1983))). Because this Court finds that the wiretap
request at issue here was sufficiently particular under the more probing de novo standard, it would
reach the same result through substantial basis review.


                                                     10
territorial jurisdiction to authorize the surveillance. In addition, this Court concludes

that the wiretap applications and authorizations are in accord with the Fourth

Amendment.

       A.     The Arizona Court Did Not Abuse Its Discretion When It Determined
              That Interception Of Defendant’s Electronic Communications Was
              Necessary Within The Meaning Of Title III

       Title III’s requirement that an issuing judge find that “normal investigative

procedures have been tried and have failed or reasonably appear to be unlikely to

succeed if tried or to be too dangerous[,]” 18 U.S.C. § 2518(3)(c)—such that

wiretapping is a necessary tool with respect to the investigation at issue—is “designed

to assure that wiretapping is not resorted to in situations where traditional investigative

techniques would suffice to expose the crime.” United States v. Kahn, 415 U.S. 143,

153 n.12 (1974). “In assessing the necessity of a wiretap application, courts must give

close scrutiny to applications challenged for noncompliance and reject generalized and

conclusory statements that other investigative procedures would prove unsuccessful.”

United States v. Williams, 827 F.3d 1134, 1147 (D.C. Cir. 2016) (alterations, internal

quotation marks, and citation omitted), cert. denied sub nom. Edwards v. United States,

137 S. Ct. 706 (2017). Nevertheless, it is clear beyond cavil that Title III’s necessity

requirement “was not designed to foreclose electronic surveillance until every other

imaginable method of investigation has been unsuccessfully attempted.” United States

v. Carter, 449 F.3d 1287, 1294 (D.C. Cir. 2006) (internal quotation marks and citation

omitted). Indeed, the D.C. Circuit has long recognized that a court may authorize Title

III surveillance “if traditional investigative techniques have proved inadequate to reveal

the operation’s full ‘nature and scope.’” United States v. Brown, 823 F.2d 591, 598




                                            11
(D.C. Cir. 1987) (quoting United States v. Williams, 580 F.2d 578, 590 (D.C. Cir.

1978)).

       Here, each of the original applications and extension requests included details

about the government’s efforts to investigate the DTO and Fajardo Campos’s

involvement with it, and Defendant does not challenge the accuracy of these accounts.

Instead, Fajardo Campos insists that, given the successes that the government had with

traditional investigative techniques, it should have waited longer for the results of those

techniques to “ripen” before seeking authorization to intercept Fajardo Campos’s

electronic communications (Def.’s Reply at 4), and that those interceptions should have

ceased long before they actually did, because the government had gathered what

defense counsel believes was sufficient information (see id. at 9 (arguing that “within

the first two months of the wiretap the government had sufficient success to terminate

the interception”)).

       Unfortunately for Fajardo Campos, the mere fact “that traditional investigative

techniques had yielded some evidence against the [] defendant[]” is insufficient to

foreclose a Title III authorization where the affidavit supporting the Title III application

establishes “that these techniques had failed—and would likely continue to fail—to

disclose the full nature and extent of the conspiracy” of which the target is alleged to be

a part. Brown, 823 F.2d at 598–99 (emphasis added); see also United States v.

Sobamowo, 892 F.2d 90, 93 (D.C. Cir. 1989) (rejecting argument that “the government

failed to investigate [the defendant] adequately before resorting to the wiretap”). And

the affidavits that the government submitted in connection with the instant allegations

clearly make representations of the sort that the circuit courts have found sufficient to




                                            12
justify a Title III authorization. Compare United States v. Becton, 601 F.3d 588, 596

(D.C. Cir. 2010) (finding that district court did not abuse its discretion in authorizing a

wiretap where affidavits explained that “normal investigative procedures had been

probative in proving that an ongoing illegal narcotics business was operating, [but] the

FBI had been unable to determine the identities of other co-conspirators who supplied

and transported drugs into D.C. and who assisted in local redistribution[,]” and that the

“drug redistribution operation was extremely close-knit, involving close associates and

family” (alterations, internal quotation marks, and citations omitted)), with Aug. 2015

Aff. ¶ 77 (representing that “infiltration of the DTO by a confidential source or

undercover agent would be highly unlikely” because DTO’s inner circle was comprised

of close associates of Fajardo Campos); ¶ 91 (explaining that “corruption of foreign

officials makes asking for assistance [in conducting physical surveillance] dangerous to

both the operational security of the investigation and to the physical safety of U.S.

agents stationed in foreign countries”); ¶ 125 (opining that “[e]ven if search warrants

were executed, it is unlikely that they would reveal the full scope of the organization”).

       Thus, this Court cannot find that the Arizona federal court abused its discretion

in determining that Title III’s necessity requirement was satisfied for each of the initial

applications and extensions. See Suggs, 531 F. Supp. 2d at 18–19.

       B.     The Arizona Court Had “Listening Post” Jurisdiction To Authorize
              The Interception Of Defendant’s Electronic Communications

       Fajardo Campos’s contention that the Arizona federal court lacked jurisdiction to

authorize the Title III wiretaps is likewise unavailing. As noted above, Title III defines

an “intercept” as the “the aural or other acquisition of the contents of any wire,

electronic, or oral communication through the use of any electronic, mechanical, or



                                            13
other device.” 18 U.S.C. § 2510(4). “[S]ince the definition of interception includes the

‘aural’ acquisition of the contents of the communication,” United States v. Rodriguez,

968 F.2d 130, 136 (2d Cir. 1992), all other circuits that have considered the issue

(including the D.C. Circuit) have recognized that a Title III interception of an oral

communication can take place in either of two locations: the location of the tapped

phone, on the one hand, and “the place where the redirected contents are first heard[,]”

on the other, United States v. Cano-Flores, 796 F.3d 83, 86 (D.C. Cir. 2015) (internal

quotation marks and citation omitted). This latter location is referred to as the

“listening post,” and under this theory, courts have long held that a district judge has

territorial jurisdiction to authorize a Title III wiretap so long as the location that the

government sets up to listen to the recordings of the tapped calls is within the judicial

district where the authorizing judge sits. See, e.g., id. at 86–87 (collecting cases).

       While the application of the listening post theory to electronic (i.e., text or

email) communications, as opposed to telephonic (i.e., wire) communications, appears

to be a matter of first impression in this district and elsewhere, this Court can find no

principled basis for distinguishing electronic communications from wire

communications in this respect. The statutory definition of “intercept” includes “aural

or other acquisition of the contents” of communications. 18 U.S.C. § 2510(4)

(emphasis added). And in this Court’s view, the reading of Fajardo Campos’s

Blackberry messages qualifies as an “other acquisition” under the plain language of the

statute. See id. Given the logic of Rodriguez and Cano-Flores, that “other acquisition”

occurred in Tucson, when law enforcement officers first read Fajardo Campos’s

redirected communications. See, e.g., United States v. Henley, 766 F.3d 893, 911 (8th




                                              14
Cir. 2014) (agreeing with all other circuits that “‘aural’ acquisition necessarily

encompasses the place where the redirected contents of the communication are first

heard” (citation omitted)). Thus, this Court concludes that the Arizona federal court

had territorial jurisdiction to issue the orders authorizing the interception. 6

        C.      The Wiretap Order Is Sufficiently Specific To Satisfy The Fourth
                Amendment

        Perhaps recognizing that the suppression remedy that she seeks is not available

under Title III, Fajardo Campos pivots in her reply brief and argues that the

government’s interception of her electronic communications violated her constitutional

rights because the affidavits supporting the applications “do not satisfy the Fourth

Amendment’s requirement of particularity as to time, place, and nature of the

interceptions.” (Def.’s Reply at 14.) While she is correct that the Supreme Court has

recognized that “‘[t]he need for particularity and evidence of reliability in the showing




6
  The government seems to argue that even if the federal court in Arizona lacked territorial jurisdiction
to issue the wiretap orders, Title III does not allow for suppression of electronic communications. (See
Gov’t Opp’n at 17–21.) It is not clear to this Court that Title III’s statutory limitations on the
suppression remedy in the context of electronic communications necessarily applies to such
jurisdictional defects. Moreover, with respect to the government’s suggestion that any territorial
jurisdictional defect does not rise to the level of a constitutional violation that would independently
warrant suppression (see id. at 21), there is disagreement amongst the courts as to whether suppression
is warranted for lack of territorial jurisdiction with respect to Title III wiretap orders. Compare United
States v. Dahda, 853 F.3d 1101, 1114–16 (10th Cir. 2017) (holding that suppression is not required
when there is a jurisdictional defect, because Title III’s jurisdictional requirement is not “one of ‘those
statutory requirements that directly and substantially implement[s] the congressional intention to limit
the use of intercept procedures to those situations clearly calling for the employment of this
extraordinary investigative device’” (quoting United States v. Giordano, 416 U.S. 505, 527 (1974)))
with Glover, 736 F.3d at 509, 515 (D.C. Cir. 2013) (rejecting argument that suppression is
inappropriate, and suppressing evidence obtained pursuant to a Title III warrant issued by a district
court judge in the District of Columbia to place an audio recording device on a truck located in
Maryland); see also Dahda v. United States, 138 S. Ct. 1491, 1498–1500 (2018) (agreeing with Glover
that “core concerns” test does not apply to Title III orders that are insufficient on their face under §
2518(10)(a)(ii), but affirming the Tenth Circuit’s holding because the language in the wiretap order
authorizing interception outside Kansas was mere surplusage). This Court will not wade into this
scantly mapped thicket of jurisdictional suppression issues now, both because it is unnecessary to do so
given the Court’s determination that the federal court in Arizona had jurisdiction, and because it has
not been fully briefed and is not squarely presented in this case.


                                                    15
required when judicial authorization of a search is sought is especially great in the case

of eavesdropping[,]’” (id. at 13 (quoting Berger, 388 U.S. at 56)), Fajardo Campos has

failed to specify precisely how the government’s affidavits lack specificity, and this

Court’s independent review of the applications and affidavits does not reveal any such

flaws.

         For example, the application dated April 24, 2013, identifies Fajardo Campos by

name as one of the targets, and also provides details about the specific device of hers

that would be the subject of surveillance. (See Apr. 2013 Appl. ¶¶ 2, 5.) The

application further specifies “that there is probable cause to believe that [Fajardo

Campos and others] have committed, are committing, and will continue to commit”

certain delineated federal offenses (id. ¶ 4), and that specific information regarding

those offenses would be obtained through interception of her electronic

communications, including information about “the source of origin and supplier of the

narcotics[,]” the identities of coconspirators, “the nature, extent and methods of

operation” of the alleged drug trafficking organization, and “the receipt and distribution

of contraband and money involved” in the alleged drug trafficking activities (id. ¶ 5;

see also Apr. 2013 Aff. ¶ 5 (stating that there is probable cause to believe that “[t]he

particular electronic communications of the TARGET SUBJECTS concerning the

TARGET OFFENSES will be obtained through interception of the TARGET

DEVICES”)). In addition, the affidavit submitted in support of this same application

lays out the means by which any communications that were not relevant to the

investigation or otherwise criminal in nature would be “minimized” and not shared with

other members of the team conducting the investigation. (Apr. 2013 Aff. ¶ 53.)




                                            16
      Each of the affidavits supporting each of the authorizations and extensions is

substantially similar in this respect. (See, e.g., Aug. 2015 Aff.) And this Court easily

concludes that such information satisfies the Fourth Amendment’s particularity

requirement. See, e.g., Gaines, 639 F.3d at 432–33.


IV.   CONCLUSION

      This Court has reviewed the materials submitted to the Arizona federal court in

connection with the government’s requests to surveil the electronic communications of

Defendant Fajardo Campos, and, for the reasons explained above, it has determined that

the government’s electronic surveillance of Defendant fully comports with both Title III

and the Fourth Amendment. Accordingly, as stated in the accompanying Order, Fajardo

Campos’s motion to suppress the intercepted electronic communications will be

DENIED.



DATE: December 10, 2018                         Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge




                                           17